DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bre (EP0951030).
Regarding claim 1, Bre discloses a changeover switch for medium voltage switchgear (Fig. 1), wherein the changeover switch comprises: a first terminal body (3); a second terminal body (5); two elongate pole bodies (2a and 2b) arranged parallel to each other and rotatably arranged with first ends on opposite sides of, and in direct contact with the first terminal body around a rotation axis (Fig. 1), wherein the two elongate pole bodies are rotatable between an open position and a closed position, wherein second ends of the two elongate pole bodies are positioned in direct contact with opposite sides of the second terminal body (Figures 1-2); and one or more springs (17) arranged between the two elongate pole bodies to urge the two elongate pole bodies towards each other (Fig. 2).
Regarding claim 6, Bre further discloses an operating rod (6) arranged hingedly with one end to at least one of the elongate pole bodies at a distance from the first ends (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bre in view of Tsuru (JPS6192330).
Regarding claim 2, Bre discloses most of the claim limitations except for the one or more springs comprise at least one leaf spring connected with a center part to one of the two elongate pole bodies and connected with both ends to the other of the two elongate pole bodies.
Tsuru teaches a switch in which the springs comprise at least one leaf spring (4a) connected with a center part to one of the two elongate pole bodies (3, Fig. 1b).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bre’s device according to known methods to incorporate the teachings of Tsuru to employ leaf springs in the assembly in order to achieve the desired biasing force. 
Regarding claim 3, the combination of Bre and Tsuru further teaches the one or more springs comprise two leaf springs (4a of Tsuru), wherein the two leaf springs are connected with one of the center parts or the ends to each other and with the other of the center parts or the ends to each of the two elongate pole bodies respectively (Fig. 1b of Tsuru).
Regarding claim 4, the combination of Bre and Tsuru further teaches at least one spacer (5 of Tsuru) is arranged between the two leaf springs in order to adjust the pretension of the two leaf springs (Fig. 1b of Tsuru).
Regarding claim 5, the combination of Bre and Tsuru further teaches the ends of the at least one leaf spring are provided with a slot shaped opening, and wherein a bolt (5) extends through the slot shaped openings for mounting the ends (Fig. 1b of Tsuru).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496. The examiner can normally be reached MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IMAN MALAKOOTI/Examiner, Art Unit 2833                                                                                                                                                                                                        

/EDWIN A. LEON/Primary Examiner, Art Unit 2833